Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
This communication is in response to the amendment filed on 12/09/2021. After thorough search, prosecution history, double patenting review, applicant’s remarks and in view of prior arts of the record, claims 1-2, 4-5, 7-16 and 18-21 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
With SPE Umar Cheema’s approval, authorization for this examiner’s amendment was given in a telephone interview with Christopher J. Volkmann (Reg. No. 60, 349) on 03/08/2022.

The application has been amended as follows:
1.	(Currently Amended) A computer implemented method, comprising:
receiving a set of location coordinates indicative of a location of a client device;
identifying a pre-defined geographic grid section having a pre-defined area;
determining that the pre-defined geographic grid section includes the set of location coordinates;
identifying, as an abstract client location, a pre-defined reference location defined relative to the identified pre-defined geographic grid section; 
generating, by the client device, an interaction metric interaction metric represents an interaction characteristic between the client device and a remote service, and the interaction characteristic where the interaction metric is measured; and
sending, by the client device, the abstract client location and the interaction metric to a remote computing system that is remote from the client device.
2.	(Previously Presented) The computer implemented method of claim 1 wherein identifying the pre-defined reference location comprises at least one of:

identifying center coordinates corresponding to a center of the identified predefined geographic grid section.
3.	(Cancelled) 
4.	(Previously Presented) The computer implemented method of claim 1 wherein 
receiving a set of location coordinates comprises:
receiving a client longitude coordinate and a client latitude coordinate that correspond to the location of the client device, and
the predefined area comprises a square having a pair of longitudinal sides and latitudinal sides, each side of the pair of longitudinal sides and latitudinal sides having a length of x length units.
5.	(Previously Presented) The computer implemented method of claim 2 wherein identifying the pre-defined reference location comprises:
identifying a longitude value of the corner coordinates by computing a maximum longitudinal value, that corresponds to a predefined reference location of one of a plurality of predefined geographic grid sections, that is less than the client longitude value.
6.	(Cancelled) 
7.	(Currently Amended) The computer implemented method of claim [[6]]1, wherein 
the remote service comprises a cloud service computing system, the interaction metric comprises a cloud interaction metric, and
the computer-implemented method further comprises: 
measuring a characteristic of communication between the client device and the cloud service computing system, 
generating the cloud interaction metric to represent the measured characteristic of the communication between the client device and the cloud service computing system, and
sending the abstract client location and the cloud interaction metric to the cloud service 
8.	(Currently Amended) The computer implemented method of claim [[6]]1, wherein 
the remote computing system comprises an entry point to the remote[[a]] service provided by the remote computing system, and 
the interaction metric represents at least one of:
a throughput of a file download on the client device from the entry point, or 
a simulated call experience on the client device from the entry point.
9.	(Previously Presented) The computer implemented method of claim 5, wherein 
identifying the pre-defined reference location comprises:
identifying a latitude value of the corner coordinates by computing a maximum latitude value, that corresponds to the predefined reference location of one of the predefined geographic grid sections, that is less than the client latitude value, and
sending the abstract client location comprises:
sending the maximum latitude value and the maximum longitude value.
10.	(Previously Presented) The computer implemented method of claim 5, wherein 
x length units comprise x meters, 
the client longitude coordinate comprises client Long-D degrees,

identifying a longitude value of the corner coordinates comprises:
identifying a longitude delta as x/111,000m*cos (client Lat-D); and
adding increments of the longitude delta from a start of the client Long-D degree, truncated to full degrees, to obtain the maximum longitude value that is less than the client Long-D degrees; and
identifying a latitude value of the corner coordinates comprises:
identifying a latitude delta as x/136000; and
adding increments of the latitude delta from a start of the client Lat-D degree, truncated to full degrees, to obtain the maximum latitude value.
11.	(Currently Amended) A computer system, comprising:
a metric sensor that senses a value of a cloud service interaction variable that varies based on location of the computer system where the cloud service interaction variable is measured and represents communication interactions between a cloud service and the computer system; 
a position sensor that senses a geographic location corresponding to the value of the cloud service interaction variable, that varies based on location of the computer system, and generates a location signal indicative of the sensed geographic location;
one or more processors; and
memory that stores computable executable instructions which, when executed by the one or more processors cause the one or more processors to perform steps, comprising:
generating a set of location coordinates indicative of the sensed geographic location, based on the location signal;
identifying a pre-defined geographic grid section, having a predefined area, that includes the set of location coordinates;
identifying, as an abstract client location, a pre-defined reference location corresponding to the identified predefined geographic grid section; and
sending an indication of the abstract client location 
12.	(Original) The computer system of claim 11 wherein identifying the pre-defined reference location comprises:
identifying corner coordinates corresponding to a corner of the identified predefined geographic grid section.
13.	(Original) The computer system of claim 11 wherein identifying the pre-defined reference location comprises:
identifying center coordinates corresponding to a center of the identified predefined geographic grid section.
14.	(Previously Presented) The computer system of claim 11 wherein receiving a set of location coordinates comprises:
receiving a client longitude coordinate and a client latitude coordinate that correspond to the location of the computer system.
15.	(Previously Presented) The computer system of claim 12 wherein the predefined area comprises a square having a pair of longitudinal sides and latitudinal sides, each side of the pair of longitudinal sides and latitudinal sides having a length of x length units.
16.	(Previously Presented) The computer system of claim 12 wherein 
identifying the pre-defined reference location comprises:

identifying a latitude value of the corner coordinates by computing a maximum latitude value, that corresponds to the predefined reference location of one of a plurality of predefined geographic grid sections, that is less than the client latitude; and
sending the abstract client location comprises:
sending the maximum latitude value and the maximum longitude value.
17.	(Cancelled)
18.	(Previously Presented) The computer system of claim 11 wherein 
the computer system comprises a mobile client device, and 
the cloud service interaction variable represents a latency encountered from the location of the mobile client device to a location of an entry point to a service provided by the cloud service.
19.	(Previously Presented) A client computing device comprising:
a position sensor configured to sense a geographic location of the client computing device and generates a location signal indicative of the sensed geographic location;
one or more processors; and
memory that stores instructions executable by the one or more processors, wherein the instructions, when executed, cause the client computing device to:
measure an interaction metric that varies based on a location of the client computing device where the interaction metric is measured, the interaction metric representing interaction between the client computing device and a remote service that is remote from the client computing device;
generate a set of location coordinates indicative of the sensed geographic location, based on the location signal; 
identify a pre-defined geographic grid section, having a predefined area, that includes the set of location coordinates; 
identify a pre-defined reference location corresponding to the identified predefined geographic grid section, as an abstract client location corresponding to the interaction metric; and
send the abstract client location and the corresponding interaction metric to a remote computing system that is remote from the client computing device.
20.	(Previously Presented) The client computing device of claim 19, wherein the remote service comprises a cloud service computing system, and the interaction metric comprises a cloud interaction metric that represents a characteristic of communication between the client computing device and the cloud service computing system.
21.	(Previously Presented) The computer implemented method of claim 1, wherein
the remote computing system comprises an entry point to a service provided by the remote computing system, and 
the interaction metric represents a connectivity latency encountered from the location of the client device to a location of the entry point.

Reasons for Allowance
Claims 1, 11 and 19 are allowable, since closest arts, Frank et al. (hereinafter referred to as Frank) (U. S. Patent. No. 8112100 B2), Memon et al. (hereinafter referred to as Memon) (U. S. Pub. No. 2016/0364409 A1), and Memon et al. (hereinafter referred to as Memon1) (China Pub. CN 107924553 A) fail to teach a computer implemented method of determining pre-defined geographic grid section including the coordinates, identifying the abstract client location, generating measuring value corresponding to the abstract client location and metric, the measurement value comprising an interaction metric that represents an interaction characteristic between the client device and remote computing system or cloud computing system, based on the location of the client device, and sending the abstract client location and measurement value to a remote computing system. The arts further fail to teach a computer system with metric sensors to sense the interaction variable and geographic location corresponding to the interaction variable, and generate a location signal indicative of the geographic location, while the computer system stores the instructions which when executed by the processors cause the processors to perform steps of measuring an interaction metric that varies based on the location of the client, representing interaction between the client computing device and a remote service, generating location coordinates indicative of sensed location, identifying pre-defined geographic grid section, identifying a pre-defined reference location as an abstract client location corresponding to the identified predefined geographic grid section, and sending an indication of the abstract client location and the sensed value of the cloud service interaction variable from the computer system to a remote computing system. 
The innovation of the claimed invention lays on the fact that measuring a client device based on the abstract client location and interaction metric that represents an interaction characteristic between the client and cloud computing system, or remote computing system, and the client device is in a predefined location identifying corner coordinates corresponding to pre-defined geographic grid section, and the client location is abstract.
Frank, Memon and Memon1 simply teach systems and methods of location-based status checking, tracking a physical location, accessing one or more component metrics for computing a geo-metric, and measurement for accessing and being used to calculate geographic metric.

Dependent claims 2, 4-5, 7-10, 12-16, 18 and 20-21 depend on now allowed independent claims 1, 8 and 16, and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on November 01, 2019. These drawings are acceptable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is 571-272-3345. The examiner can normally be reached on Monday-Thursday, ET 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from 






John Fan
/J. F. /
Examiner, Art Unit 2454
03/10/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454